DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 11/17/2021, in which claims 16-22 are pending and ready for examination.

Response to Amendment
Claims 16-18 and 20-22 are currently amended. Claims 1-15 are cancelled.

Response to Argument
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102, the Applicant argues, see Pg. 7 and 10, that Zhu does not teach the intra prediction mode actually performed in a block to which the BDPCM is applied is stored as the intra prediction mode of the block, and Zhu merely teaches a variable predModeIntra indicating an intra prediction mode used for intra prediction is derived based on bdpcm_dir_flag.
Examiner cannot concur. As acknowledge by the Applicant and taught in the cited paragraphs, the intra prediction mode of a current block is signaled/stored via the use of bdpcm_dir_flag for the current block. As at taught in Para. [0170-171], a horizontal (or veritcal) intra prediction is performed on a current block to obtain a quantized residual block, and a corresponding horizontal (or vertical) BDPCM is performed on the quantized residual block for the current block. The intra prediction direction of the current block, i.e. horizontal or vertical, is effectively stored via the signaling of the bdpcm_dir_flag. The claimed subject matter does not specifically describe how, where, or in what such direction information is stored, or how or for what purpose such information would be used for any possible subsequent coding, or any additional limiting recitation that would exclude the manner in which the intra prediction information is effectively stored via bdpcm_dir_flag.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (US Pub. 20220070465 A1).

Regarding claim 16, Zhu discloses an image decoding method, performed by a decoding apparatus, comprising (Zhu; Para. [0328, 353]. A video encoder/decoder method is used.): 
obtaining a Block-based Delta Pulse Code Modulation (BDPCM) flag representing whether BDPCM is applied to a current block (Zhu; Para. [0179]. A BDPCM flag is determined, wherein the flag indicates whether BDPCM is applied to a current block.); 
obtaining residual information and a BDPCM direction flag representing a prediction direction for the current block based on the BDPCM flag (Zhu; Para. [0170-173, 180]. Residual information and BDPCM direction flag are determined for a current block in accordance with a BDPCM flag.); 
deriving the prediction direction based on the BDPCM direction flag (Zhu; Para. [0180]. A prediction direction is determined in accordance with a BDPCM direction flag.); 
deriving prediction samples of the current block by performing intra prediction according to the derived prediction direction (Zhu; Para. [0170-176]. Block prediction values are determined by intra prediction in accordance with a determined prediction direction.); 
deriving residual samples of the current block based on the residual information (Zhu; Para. [0170-176]. Residual samples are determined for a current in accordance with residual information of BDPCM.); 
deriving reconstructed samples of the current block based on the prediction samples and the residual samples (Zhu; Para. [0170-175]. Reconstructed samples are determined for a current block in accordance with block prediction values and residual samples.); and 
storing an intra prediction mode of the prediction direction derived based on the BDPCM direction flag as an intra prediction mode of the current block (Zhu; Para. [0170-175]. An intra prediction direction/mode in accordance with a BDPCM direction flag is used/stored as an intra prediction mode of a current block, wherein the block prediction is done by copying in a prediction direction in an intra prediction manner. A horizontal (or veritcal) intra prediction is performed on a current block to obtain a quantized residual block, and a corresponding horizontal (or vertical) BDPCM is performed on the quantized residual block for the current block. The intra prediction direction of the current block, i.e. horizontal or vertical, is effectively stored via the signaling of the bdpcm_dir_flag.), 
wherein based on a value of the BDPCM direction flag being 0, the BDPCM direction flag represents that the prediction direction for the current block is a horizontal direction, and a horizontal intra prediction mode is stored as the intra prediction mode of the current block (Zhu; Para. [0179-180]. For a BDPCM direction flag being 0, the prediction direction for a current block is a horizontal direction. A horizontal (or veritcal) intra prediction is performed on a current block to obtain a quantized residual block, and a corresponding horizontal (or vertical) BDPCM is performed on the quantized residual block for the current block. The intra prediction direction of the current block, i.e. horizontal or vertical, is effectively stored via the signaling of the bdpcm_dir_flag.), 
wherein based on the value of the BDPCM direction flag being 1, the BDPCM direction flag represents that the prediction direction for the current block is a vertical direction, and a vertical intra prediction mode is stored as the intra prediction mode of the current block (Zhu; Para. [0179-180]. For a BDPCM direction flag being 1, the prediction direction for a current block is a vertical direction. A horizontal (or veritcal) intra prediction is performed on a current block to obtain a quantized residual block, and a corresponding horizontal (or vertical) BDPCM is performed on the quantized residual block for the current block. The intra prediction direction of the current block, i.e. horizontal or vertical, is effectively stored via the signaling of the bdpcm_dir_flag.).

Regarding claim 17, Zhu discloses wherein when the BDPCM is applied to the current block, and the prediction direction for the current block is the vertical direction, the residual information includes syntax elements for a target residual sample of the current block (Zhu; Para. [0170-176], [0179-180]. Residual information includes at least syntax for target residual corresponding to delta information for BDPCM being used and a BDPCM direction is a vertical direction.), 
the syntax elements for the target residual sample represent a difference between a residual coefficient value of the target residual sample and a residual coefficient value of a top neighboring residual sample of the target residual sample (Zhu; Para. [0170-176], [0179-180]. A syntax for target residual corresponds to delta information, which indicates a difference between quantized residual samples and a top predictor samples neighboring  target/current residual samples in accordance with a BDPCM direction being vertical.),
wherein the difference between the residual coefficient value of the target residual sample and the residual coefficient value of the top neighboring residual sample is derived based on the syntax elements for the target residual sample, a residual coefficient of the target residual sample is derived as the sum of the residual coefficient value of the top neighboring residual sample and the difference (Zhu; Para. [0170-176], [0179-180]. The difference between residual samples of target/current samples and top predictor samples is determined in accordance with syntax associated with delta information, wherein residual samples of target/current samples are the sum of top predictor samples and the difference.).

Regarding claim 18, Zhu discloses when the BDPCM is applied to the current block, and the prediction direction for the current block is the horizontal direction, the residual information includes syntax elements for a target residual sample of the current block (Zhu; Para. [0170-176], [0179-180]. Residual information includes at least syntax for target residual corresponding to delta information for BDPCM being used and a BDPCM direction is a horizontal direction.),
the syntax elements for the target residual sample represent a difference between a residual coefficient value of the target residual sample and a residual coefficient value of a left neighboring residual sample of the target residual sample (Zhu; Para. [0170-176], [0179-180]. A syntax for target residual corresponds to delta information, which indicates a difference between quantized residual samples and a left predictor samples neighboring target/current residual samples in accordance with a BDPCM direction being horizontal.).

Regarding claim 19, Zhu discloses the difference between the residual coefficient value of the target residual sample and the residual coefficient value of the left neighboring residual sample is derived based on the syntax elements for the target residual sample, the residual coefficient of the target residual sample is derived as the sum of the residual coefficient value of the left neighboring residual sample and the difference (Zhu; Para. [0170-176], [0179-180]. The difference between residual samples of target/current samples and left predictor samples is determined in accordance with syntax associated with delta information, wherein residual samples of target/current samples are the sum of left predictor samples and the difference.).

Claims 20-21 are directed to an image encoding method, performed by an encoding apparatus comprising a sequence of processing steps that are in symmetric/reverse manner with the processing steps corresponding to the same as claimed in claims 16, 18, and are non-patentable over the prior art for the same reason as previously indicated.

Claim 22 is directed to a non-transitory computer-readable storage medium storing a bitstream including image information causing a decoding apparatus to perform an image decoding method (Zhu; Para. [0419-420]. Coding system include memory, software and processors for performing coding steps.), the image decoding method comprising a sequence of processing steps corresponding to the same as claimed in claim 16, and is non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao (US Pub. 20210344961 A1) teaches a video coding system that perform coding using interaction between intra prediction mode and block differential pulse-code modulation mode.
Coban (US Pub. 20200344469 A1) teaches a video coding system that performs block-based quantized residual domain pulse code modulation assignment for intra prediction mode derivation.
Nalci (US Pub. 20210203985 A1) teaches a video coding system that performs block-based delta pulse code modulation for video coding.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/             Primary Examiner, Art Unit 2485